Case 1:19-cv-21163-NLH-JS Document 22 Filed 08/25/20 Page 1 of 4 PageID: 742




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

    ELISABETH REISS,
    INDIVIDUALLY AND AS THE                1:19-cv-21163-NLH-JS
    EXECUTRIX OF THE ESTATE OF
    MICHAEL REISS,                         OPINION

                    Plaintiffs,

          v.

    ANTONINO PIRONE, MERCHANTS
    MUTUAL INSURANCE COMPANY,
    JOHN DOE(S) 1-10, and ABC
    CORPORATION(S) 1-10,

                    Defendants.

    ELISABETH REISS,
    INDIVIDUALLY AND AS THE                1:19-cv-21386-NLH-JS
    EXECUTRIX OF THE ESTATE OF
    MICHAEL REISS,

                    Plaintiffs,

          v.

    ANTONINO PIRONE, MERCHANTS
    MUTUAL INSURANCE COMPANY,
    BOROUGH OF PRINCETON, STATE
    OF NEW JERSEY, STATE FARM
    INDEMNITY COMPANY,

                    Defendants.

APPEARANCES:

NICHOLAS J. SANSONE
COOPER LEVENSON, P.A.
1415 MARLTON PIKE (ROUTE 70) EAST
CHERRY HILL PLAZA
SUITE 205
CHERRY HILL, NJ 08034
     On behalf of Plaintiffs
Case 1:19-cv-21163-NLH-JS Document 22 Filed 08/25/20 Page 2 of 4 PageID: 743




GAETANO MERCOGLIANO
SWEENEY & SHEEHAN
SENTRY OFFICE PLAZA
SUITE 701
216 HADDON AVE.
WESTMONT, NJ 08108
     On behalf of Defendant Merchants Mutual Insurance Company

HILLMAN, District Judge

      On July 22, 2020, this Court issued an Order to Show

cause as to why the bankruptcy stay should not be lifted

against Defendant Antonino Pirone, and as to why Plaintiffs’

case should not be remanded for lack of Article III standing,

and therefore lack of subject matter jurisdiction.            (1:19-cv-

21163-NLH-JS, Docket No. 18, 19; 1:19-cv-21386-NLH-JS, Docket

No. 16, 17.)     The Court directed the parties to respond within

15 days, which was August 6, 2020.

      On August 6, 2020, Defendant Merchants filed a response

stating that it “does not object to the remand of the action

based on the Plaintiffs’ lack of standing to bring an action

directly against the alleged tortfeasor’s insurance company.” 1



1 Merchants also contends that the Court’s ruling that
Plaintiffs lack standing has a collateral estoppel effect when
the matter is remanded to state court. The Court reiterates
its prior Opinion, which noted, “The Court takes no position
on how that finding [Plaintiffs’ lack of standing in this
Court] would affect the viability of Plaintiffs’ case once it
returns to state court.” (1:19-cv-21163-NLH-JS, Docket No. 18
at 13, n.7.)

                                     2
Case 1:19-cv-21163-NLH-JS Document 22 Filed 08/25/20 Page 3 of 4 PageID: 744




(1:19-cv-21163-NLH-JS, Docket No. 20.)            Merchants also states

that it “has no objection to the lifting of the Bankruptcy

Stay as to Mr. Pirone.” 2      (Id.)       On August 17, 2020, Plaintiffs

filed a letter stating that they do not oppose remand, as that

was the very relief they had sought by filing their motion to

remand. 3   (1:19-cv-21386-NLH-JS, Docket No. 18.)         Pirone has

never appeared in these actions.

      Consequently, for the reasons expressed in the Court’s

July 22, 2020 Opinion, the bankruptcy stay as to Pirone shall

be lifted, and the action shall be remanded to state court for

lack of subject matter jurisdiction.            See 28 U.S.C. § 1447(c)

(“If at any time before final judgment it appears that the

district court lacks subject matter jurisdiction, the case

shall be remanded.”).

      Plaintiffs’ motion to remand will therefore be granted,



2 Merchants further states, “the Stay should also be lifted as
to Mr. Pirone and discovery permitted as to Mr. Pirone in the
Declaratory Judgment Action filed by Merchants (Case 3:19-cv-
20366).” (1:19-cv-21163-NLH-JS, Docket No. 20.) This Court
takes no position on that request because Merchants’
declaratory judgment action is not pending before this Court.

3 In their letter, Plaintiffs object to Merchants’ collateral
estoppel argument. Again, that issue is not before the Court.
Plaintiffs are silent as to their position on lifting the
bankruptcy stay as to Pirone, but prior filings by Plaintiffs
have requested that relief. (See 1:19-cv-21386-NLH-JS, Docket
No. 12.)

                                       3
Case 1:19-cv-21163-NLH-JS Document 22 Filed 08/25/20 Page 4 of 4 PageID: 745




and Merchants’ motion to stay the action pending Pirone’s

bankruptcy will be denied as moot.

      An appropriate Order will be entered.




Date: August 25, 2020                        s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                     4
